Name: 95/130/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 27 March 1995 concerning the import of certain steel products into the new LÃ ¤nder of the Federal Republic of Germany from the Russian Federation and Ukraine
 Type: Decision
 Subject Matter: political geography;  tariff policy;  iron, steel and other metal industries;  Europe;  trade
 Date Published: 1995-04-19

 Avis juridique important|41995D013095/130/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 27 March 1995 concerning the import of certain steel products into the new LÃ ¤nder of the Federal Republic of Germany from the Russian Federation and Ukraine Official Journal L 085 , 19/04/1995 P. 0044 - 0046DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 27 March 1995 concerning the import of certain steel products into the new LÃ ¤nder of the Federal Republic of Germany from the Russian Federation and Ukraine (95/130/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1 Taking into account the special arrangements from which imports from the Republics of the former USSR, including the Russian Federation, have benefited in the new LÃ ¤nder of the Federal Republic of Germany and in East Berlin, a special quantitative quota of 430 000 tonnes of flat products being hot-rolled coils for rerolling, the CN codes of which are set out in part A of Annex I hereto, and 20 000 tonnes of long products, the CN codes of which are set out in part B of Annex I, is hereby established for imports from the Russian Federation to those LÃ ¤nder and East Berlin for the year 1995. Those imports will be made at zero duty.The first subparagraph shall apply only if the imports in question are entered for free circulation on the territory of the new LÃ ¤nder and East Berlin and if the products are used on that territory or undergo processing thereon, thus acquiring Community origin.The Federal Republic of Germany and the Commission will take all the measures necessary to ensure that those products are actually used only in the beneficiary LÃ ¤nder and East Berlin.Article 2 Taking into account the special arrangements from which imports from the Republics of the former USSR, including Ukraine, have benefited in the new LÃ ¤nder of the Federal Republic of Germany and in East Berlin, a special quantitative quota of 20 000 tonnes of flat-rolled products and 30 000 tonnes of long products, the CN codes of which are set out respectively in parts A and B of Annex II hereto, is hereby established for imports from Ukraine to those LÃ ¤nder and East Berlin for the year 1995. Those imports will be made at zero duty.The first subparagraph shall apply only if the imports in question are entered for free circulation on the territory of the new LÃ ¤nder and East Berlin and if the products are used on that territory or undergo processing thereon, thus acquiring Community origin.The Federal Republic of Germany and the Commission will take all the measures necessary to ensure that those products are actually used only in the beneficiary LÃ ¤nder and East Berlin.Article 3 Imports to the new LÃ ¤nder of the Federal Republic of Germany and East Berlin from Georgia, Belarus, Armenia, Azerbaijan, Kazakhstan, Kyrgyzstan, Moldova, Uzbekistan, Tajikistan and Turkmenistan shall not benefit from any special arrangements concerning the import at zero duty of ECSC steel products for the year 1995.Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1995.Done at Brussels, 27 March 1995.The PresidentJ. PUECHANNEX I A. Flat-rolled products 1. Coils 7208 12 107208 13 107208 14 107208 22 107208 23 107208 24 10B. Longs 1. Beams 7207 19 317207 20 717216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 902. Wire rod 7213 10 007213 20 007213 31 207213 31 817213 31 897213 39 107213 39 907213 41 007213 49 007213 50 207213 50 817213 50 897221 00 107221 00 907227 10 007227 20 007227 90 107227 90 307227 90 507227 90 703. Other longs 7207 19 117207 19 147207 19 167207 20 517207 20 557207 20 577214 20 007214 30 007214 40 107214 40 207214 40 517214 40 597214 40 807214 50 107214 50 317214 50 397214 50 907214 60 007215 90 107216 10 007216 21 007216 22 007216 40 107216 40 907216 50 107216 50 917216 50 997216 90 107218 90 507222 10 117222 10 197222 10 217222 10 297222 10 317222 10 397222 10 817222 10 897222 30 107222 40 117222 40 197222 40 307224 90 317224 90 397228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00ANNEX II A. Flat-rolled products 1. Coils 7208 11 007208 12 107208 12 917208 12 957208 12 987208 13 107208 13 917208 13 957208 13 987208 14 107208 14 917208 14 997208 21 107208 21 907208 22 107208 22 917208 22 957208 22 987208 23 107208 23 917208 23 957208 23 987208 24 107208 24 917208 24 997211 12 107211 19 107211 22 107211 29 107219 11 107219 11 907219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907225 10 107225 20 207225 30 002. Heavy plates 7208 31 007208 32 107208 32 307208 32 517208 32 597208 32 917208 32 997208 33 107208 33 917208 33 997208 41 007208 42 107208 42 307208 42 517208 42 597208 42 917208 42 997208 43 107208 43 917208 43 997211 11 007211 21 003. Other flat-rolled products 7208 34 107208 34 907208 35 107208 35 907208 44 107208 44 907208 45 107208 45 907208 90 107209 11 007209 12 107209 12 907209 13 107209 13 907209 14 107209 14 907209 21 007209 22 107209 22 907209 23 107209 23 907209 24 107209 24 917209 24 997209 31 007209 32 107209 32 907209 33 107209 33 907209 34 107209 34 907209 41 007209 42 107209 42 907209 43 107209 43 907209 44 107209 44 907209 90 107210 11 107210 12 117210 12 197210 20 107210 31 107210 39 107210 41 107210 49 107210 50 107210 60 117210 60 197210 70 317210 70 397210 90 317210 90 337210 90 357210 90 397211 19 917211 19 997211 22 907211 29 917211 29 997211 30 107211 41 107211 41 917211 49 107211 90 117212 10 107212 10 917212 21 117212 29 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917219 21 117219 21 197219 21 907219 22 107219 22 907219 23 107219 23 907219 24 107219 24 907219 31 107219 31 907219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907225 40 707225 40 90B. Longs 1. Beams 7207 19 317207 20 717216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 902. Wire rod 7213 10 007213 20 007213 31 207213 31 817213 31 897213 39 107213 39 907213 41 007213 49 007213 50 207213 50 817213 50 897221 00 107221 00 907227 10 007227 20 007227 90 107227 90 307227 90 507227 90 703. Other longs 7207 19 117207 19 147207 19 167207 20 517207 20 557207 20 577214 20 007214 30 007214 40 107214 40 207214 40 517214 40 597214 40 807214 50 107214 50 317214 50 397214 50 907214 60 007215 90 107216 10 007216 21 007216 22 007216 40 107216 40 907216 50 107216 50 917216 50 997216 90 107218 90 507222 10 117222 10 197222 10 217222 10 297222 10 317222 10 397222 10 817222 10 897222 30 107222 40 117222 40 197222 40 307224 90 317224 90 397228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00